                                                                              FILED
 1 RUSSELL S. BABCOCK                                                          JAN 3 1 2020
   California State Bar No. 99130
 2 LAW OFFICES OF RUSSELL S. BABCOCK                                      CLERK, U.S. DISTRICT COURT
   1901 First Avenue, First Floor                                      SOUTHERN DISTRICT OF CALIFORNIA
 3 San Diego, California 92101                                                                  DEPUTY
   Russbab'f-gmail.com
 4 (619)53 -0887

 5                                               UNITED STATES DISTRICT COURT

 6                                        SOUTHERN DISTRICT OF CALIFORNIA
 7                                       THE HONORABLE GONZALO P. CURIEL
 8
     UNITED STATES OF AMERICA,                                   Case No. 19-CR-5154-GPC
 9

10                                         Plaintiff,            MOTION FOR SUBSTITUTION
                                                                 OF COUNSEL
11            v.
12   ALITZEL SUAREZ ADRIANO,
13
                                           Defendant.
14

15
              Defendant, ALITZEL SUAREZ ADRIANO, hereby requests and does
16
     consent that Attorney Russell S. Babcock be substituted in as attorney of record.
17
     Defendant further requests that all previous counsel be relieved as attorneys of
18
     record.
19

20
     The undersigned consent to the substitution.
21

22
     Dated: January 31, 2020                                           Respectfully Submitted,
23
                                                                      Isl Russell S. Babcock
24                                                                          ssell S. Babcock
25
     Dated:        I{ ?:,(   }p0tHJ
26
27
                             r"·   '"- -"'-- , . .
                             £__./):<I::_ . •.-· ~-
28   Dated:
